bef




                                      United States District Court
                                           Western District of Texas
                                              El Paso Division
                       INITIAL APPEARANCE / PLEA AND SENTENCE
                                                                      Case Number: EP:19-M -00255(1) MAT
DEFENDANT'S NAME:                                         ATTY FOR DEFENDANT:
Joel Antonio Molina-Rios                                  John Lee Granberg

JUDGE:          MIGUEL A. TORRES                          AUSA:              Michelle Winters
DEPUTY CLERK:   Rita R Velez                              INTERPRETER:        X Yes                No
COURT REPORTER: ERO                                       PROB. OFFICER
                                                          PRETRIAL OFFICER:
DATE:                 January 09, 2019                    TIME: _ 0_ Minutes           2:37 - 3:04

PROCEEDINGS                                                DFT NO.                  [DftNo1]       [DftNo2]

  X     INITIAL APPEARANCE HELD                                                        X
  X     ARRAIGNMENT HELD                                                               X
  X     DFT INFORMED OF RIGHTS/oral consent to plea                                    X
  X     GUILTY     DEFT [DftNo1] COUNT(S):         COMPLAINT

  X     GUILTY PLEA ACCEPTED BY THE COURT                                              X

        Information Filed On _____________________
        Motion to Dismiss Complaint filed on _____________
        Court Grants Motion to Dismiss on _____________
        Order Dismissing Complaint entered on _____________

        Oral Motion by AUSA to Remit Special Assessment                                X
        Oral Order Granting Oral Motion to Remit Special Assessment                    X

  X     SENTENCING HELD: Defendant sentenced to Time Served; No Fine; S/A REMITTED.

OTHER:
AO 442 (REV. 12/85)




                            UNITED STATES DISTRICT COURT
                                                                                                     FILED
                                                                                                   01/09/2019
                             WESTERN DISTRICT OF TEXAS, EL PASO DIVISION                    Clerk, U.S. District Court
                                                                                            Western District of Texas


                                                                                    By:             RRV
                                                                                                     Deputy




USA                                                         §
                                                            § CRIMINAL COMPLAINT
vs.                                                         § CASE NUMBER: EP:19-M -00255(1) - MAT
                                                            §
(1) JOEL ANTONIO MOLINA-RIOS                                §


                I, the undersigned complainant being duly sworn state the following is true and correct to the best

of my knowledge and belief. On or about 01/05/2019 in El Paso county, in the WESTERN DISTRICT OF

TEXAS defendant did, being an alien to the United States, knowingly enter and attempt to enter the United

States at a time and place other than as designated by immigration officers in violation of Title 8 United

States Code, Section(s) 1325(a)(1).

                I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts: "The DEFENDANT, Joel Antonio MOLINA-Rios, an alien to the United States and a citizen of El

Salvador, entered the United States from the Republic of Mexico on January 05, 2019, approximately 5 miles

east of the Bridge of the Americas Port of Entry in El Paso, Texas, in the Western District of Texas. The place

where the DEFENDANT entered is not designated as a Port of Entry by immigration officers."

Continued on the attached sheet and made a part of hereof:                                          X Yes                No




Sworn to before me and subscribed in my presence,
                                                                           Signature of Complainant
                                                                           Munoz, Saul
                                                                           Border Patrol Agent

01/09/2019                                                            at   EL PASO, Texas
File Date                                                                  City and State




MIGUEL A. TORRES                                                           ______________________________
UNITED STATES MAGISTRATE JUDGE                                             Signature of Judicial Officer
CONTINUATION OF CRIMINAL COMPLAINT

WESTERN DISTRICT OF TEXAS

(1) JOEL ANTONIO MOLINA-RIOS

FACTS   (CONTINUED)

The DEFENDANT, Joel Antonio MOLINA-Rios, an alien to the United States and a citizen of El Salvador,
entered the United States from the Republic of Mexico on January 05, 2019, approximately 5 miles east of
the Bridge of the Americas Port of Entry in El Paso, Texas, in the Western District of Texas. The place where
the DEFENDANT entered is not designated as a Port of Entry by immigration officers.

Because this Affidavit is being submitted for the limited purpose of establishing probable cause as set forth
herein, I have not included each and every fact known to me concerning this investigation.

IMMIGRATION HISTORY:
NONE

CRIMINAL HISTORY:
NONE
                                    United States District Court
                                         Western District of Texas
                                            El Paso Division

UNITED STATES OF AMERICA                              §
                                                      §
vs.                                                   § No: EP:19-M -00255(1)
                                                      §
                                                      §
(1) JOEL ANTONIO MOLINA-RIOS
                                                      §
  Defendant
                            ORDER APPOINTING COUNSEL

              The above Defendant has testified under oath, or has otherwise satisfied this Court

that he or she is financially unable to employ counsel, and does not wish to waive counsel.

              Therefore, in the interests of justice, John Lee Granberg, is hereby appointed,

pursuant to the provisions of the Criminal Justice Act, to represent said Defendant in this case.

              This appointment shall remain in effect until further order of the Court.

              It is, accordingly, so ORDERED this the 9th day of January, 2019.




                                                  ______________________________
                                                  MIGUEL A. TORRES
                                                  UNITED STATES MAGISTRATE JUDGE
                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

USA                                         §
                                            §
vs.                                         §    Case Number: EP:19-M -00255(1)
                                            §
(1) JOEL ANTONIO MOLINA-RIOS                §

           ORDER SETTING INITIAL APPEARANCE/PLEA & SENTENCE


IT IS HEREBY ORDERED that the above entitled and numbered case is set before the
HONORABLE U.S. MAGISTRATE MIGUEL A. TORRES for INITIAL
APPEARANCE/PLEA & SENTENCE, January 09, 2019 at 02:30 PM in Magistrate
Courtroom, Room 712.

IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to the
defendant, counsel for defendant, the United States Attorney, U.S. Pretrial Services, United
States Probation Office, and any surety or custodian, if applicable. Further, counsel for the
defendant shall notify the defendant of this setting. If the defendant is on bond, he/she
shall be present.


IT IS SO ORDERED this 01/09/2019.



                                            ______________________________
                                            MIGUEL A. TORRES
                                            UNITED STATES MAGISTRATE JUDGE
(W.D.T.X. Ref: 245H)(Rev. 01/05) - Judgement in a Criminal Case for a Petty Offense (Short Form)




                                      UNITED STATES DISTRICT COURT                                                         FILED
                                                                                                                         01/09/2019
                                                       WESTERN DISTRICT OF TEXAS                                  Clerk, U.S. District Court
                                                           EL PASO DIVISION                                       Western District of Texas


                                                                                                            By:           RRV
                                                                                                                           Deputy




UNITED STATES OF AMERICA                                                               §
                                                                                       § CASE NUMBER: EP:19-M -00255(1) - MAT
vs.                                                                                    § USM Number:
                                                                                       §
(1) JOEL ANTONIO MOLINA-RIOS                                                           §

                 Defendant.

                                                         JUDGMENT IN A CRIMINAL CASE
                                                         (For A Petty Offense) - Short Form

                 The defendant, Joel Antonio Molina-Rios, was represented by counsel, John Lee Granberg.

          The defendant pled guilty to the complaint on January 09, 2019. Accordingly, the defendant is
adjudged guilty of the following offense(s):

Title & Section                            Nature of Offense                                                 Date of Offense

8 USC 1325(a)(1)                           IMPROPER ENTRY BY AN ALIEN                                        January 05, 2019


            As pronounced on January 09, 2019, the defendant is hereby committed to the custody of the
United States Bureau of Prisions for a term of Time Served. The defendant shall remain in custody pending
service of sentence.

           The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to
18 U.S.C. § 3573 because reasonable efforts to collect this assessment are not likely to be effective.

                 Signed this the 9th day of January, 2019.




                                                                                                   ______________________________
                                                                                                   MIGUEL A. TORRES
                                                                                                   UNITED STATES MAGISTRATE JUDGE
